Van Wyck, J.
It seems to us that the mechanic’s lien in this case was-regularly and properly filed under Law's 1885, c. 342. The work, under the contract, was substantially performed, and the finding of the court shows-that it would have been literally performed if defendant had not refused to» supply the materials according to his contract. This view is not in conflict with the decision in Foster v. Schneider, 2 N. Y. Supp. 875, for in that case the work required by the contract was only about half done, and the lien alleged it was entirely completed, and, to. entitle one under section 4 of the statute to file a lien in such case, it must contain a statement of the work performed *782■and unperformed." It seems to us that defendant should have "been credited with $30 payment on the extra work, according to the testimony of both parties. Judgment should be reduced $30, and affirmed as modified, without costs.